 

 

 

AMENDMENT NO. 3 TO

RECEIVABLES SALE AGREEMENT

 

This Amendment No. 3 to Receivables Sale Agreement (this "Amendment") is entered
into as of June 11, 2010 among Graybar Commerce Corporation, a Delaware
corporation, as Buyer ("Buyer") and Graybar Electric Company, Inc., a New York
corporation, as Originator ("Originator").

 

RECITALS

 

Each of Buyer and Originator entered into that certain Receivables Sale
Agreement, dated as of June 30, 2000, as amended by Amendment No. 1 thereto,
dated as of August 15, 2006 and by Amendment No. 2 thereto, dated as of October
13, 2006 (such agreement, as so amended, the "Sale Agreement").

 

Each of the parties hereto now desires to amend the Sale Agreement, subject to
the terms and conditions hereof, as more particularly described herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.   Definitions Used Herein.  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Sale Agreement.

Section 2.   Amendments to the Sale Agreement.  Subject to the terms and
conditions set forth herein, the Sale Agreement is hereby amended as follows:

            (a)        amending Section 4.1(i) of the Sale Agreement in its
entirety to read as follows:

 

            "Collections.  Originator will cause (i) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account, (ii) each Lock-Box and Collection Account to be subject at all times to
a Collection Account Agreement that is in full force and effect and (iii) all
collections related to an Excluded Obligor shall be deposited into accounts
separate from the Lock-Boxes and Collection Accounts.  In the event any payments
relating to Receivables are remitted directly to Originator or any Affiliate of
Originator, Originator will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following receipt thereof and, at all times prior
to such remittance, Originator will itself hold or, if applicable, will cause
such payments to be held in trust for the exclusive benefit of Buyer and its
assigns.  Originator will transfer exclusive ownership, dominion and control of
each Lock-Box and Collection Account to Buyer and, will not grant the right to
take dominion and control of any Lock-Box or Collection Account at a future time
or upon the occurrence of a future event to any Person, except to Buyer (or its
assigns) as contemplated by this Agreement and the Purchase Agreement.";



1

--------------------------------------------------------------------------------



 



           

            (b)        replacing the definition of "Receivable" in Exhibit I to
the Sale Agreement in its entirety as follows:

            "Receivable" means all indebtedness and other obligations owed to
Originator (at the times it arises, and before giving effect to any transfer or
conveyance under the Agreement) or Buyer (after giving effect to the transfers
under the Agreement) or in which Originator or Buyer has a security interest or
other interest, including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of goods or the rendering of
services by Originator, and further includes, without limitation, the obligation
to pay any Finance Charges with respect thereto.  Indebtedness and other rights
and obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided, that any indebtedness, rights or obligations referred to
in the immediately preceding sentence shall be a Receivable regardless of
whether the account debtor or Originator treats such indebtedness, rights or
obligations as a separate payment obligation.  Notwithstanding the foregoing,
"Receivable" shall not include indebtedness or other obligations owed to
Originator by an Obligor arising on and after the date such Obligor is approved
in writing by the Agent as an Excluded Obligor.";

            (c) adding a new definition of "Excluded Obligor" to Exhibit I to
the Sale Agreement which shall read as follows:

2

--------------------------------------------------------------------------------



 

 

            ""Excluded Obligor" means an Obligor identified from time to time in
a written schedule provided from the Servicer to the Agent and consented to in
writing by the Agent.  For convenience of the parties, such Excluded Obligors
may be identified on Schedule B to this Agreement." and

 

            (d) by adding a new Schedule B, entitled "Excluded Obligors", to the
Sale Agreement which shall read as follows:

 

"EXCLUDED OBLIGORS

 

Schlesinger-Siemens Electrical, LLC

58 89 57th St.

Maspeth, NY 11378

 

Siemens Industry, Inc.

45470 Commerce Center Dr

Plymouth Township, MI 48170

 

Siemens Capital Company, LLC

170 Wood Ave. South
Iselin, NJ 08830

 

Rolls-Royce Energy Systems, Inc.

607 W. Chestnut St.

Mount Vernon, OH  43050".

 

Section 3.   Conditions to Effectiveness of Amendment.  This Amendment shall
become effective as of the date hereof (the "Effective Date"), upon the
satisfaction of the conditions precedent that:

(a)   Amendment.  Buyer shall have received, on or before the date hereof,
executed counterparts of this Amendment, duly executed by each of the parties
hereto.

(b)   Representations and Warranties.  As of the Effective Date, both before and
after giving effect to this Amendment, all of the representations and warranties
contained in the Sale Agreement and in each other Transaction Document shall be
true and correct in all material respects as though made on the Effective Date
(and by its execution hereof, Originator shall be deemed to have represented and
warranted such).

3

--------------------------------------------------------------------------------



 

(c)   No Termination Event.  As of the Effective Date, both before and after
giving effect to this Amendment, no Termination Event or Potential Termination
Event shall have occurred and be continuing (and by its execution hereof,
Originator shall be deemed to have represented and warranted such).

Section 4.   Miscellaneous.

(a)   Effect; Ratification.  The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to, or an acknowledgment
of, any amendment, waiver or modification of any other term or condition of the
Sale Agreement or of any other instrument or agreement referred to therein; or
(ii) prejudice any right or remedy which Buyer may now have or may have in the
future under or in connection with the Sale Agreement, as amended hereby, or any
other instrument or agreement referred to therein.  Each reference in the Sale
Agreement to "this Agreement," "herein," "hereof" and words of like import and
each reference in the other Transaction Documents to the "Receivables Sale
Agreement" or to the "Sale Agreement" shall mean the Sale Agreement as amended
hereby.  This Amendment shall be construed in connection with and as part of the
Sale Agreement and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Sale Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

(b)   Transaction Documents.  This Amendment is a Transaction Document executed
pursuant to the Sale Agreement and shall be construed, administered and applied
in accordance with the terms and provisions thereof.

(c)   Costs, Fees and Expenses.  Originator agrees to reimburse Buyer on demand
for all costs, fees and expenses incurred in connection with the preparation,
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsels to Buyer).

(d)   Counterparts.  This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

(e)   Severability.  Any provision contained in this Amendment which is held to
be inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.



4

--------------------------------------------------------------------------------



 



(f)   GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

(g)   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT
TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

(Signature Page Follows)

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

GRAYBAR COMMERCE CORPORATION, as Buyer

 

 

                    
By:                                                                      

                     Name:

                     Title:

 

                     GRAYBAR ELECTRIC COMPANY, INC.,

                     as Originator

 

 

                    
By:                                                                      

                     Name:

                     Title:

 

 

 

 

 

 

 

 

6         

--------------------------------------------------------------------------------

